I concur because the law is and has long been settled just as Mr. Justice Richards indicates. I do not wish to be understood, however, as approving Claudius v. Melvin, cited in the main opinion, except that part of the decision in which this court held that, as judge of the superior court, I properly decided that a final decree might not be entered until one year after the entry of an interlocutory decree. I have never felt satisfied with this court's ruling that a decree final in form and intended to be a final decree was in reality an interlocutory judgment. *Page 369